Citation Nr: 0029883	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  96-09 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip 
condition, to include arthritis.

2.  Entitlement to service connection for residuals of a 
fracture of the left femur.

3.  Entitlement to service connection for residuals of a 
fracture of the left knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973, from April 1987 to July 1987, and from February 1991 to 
July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  It was remanded by the Board in June 
1997 and October 1998 for additional development, and the 
case is now back at the Board for appellate review.


REMAND

The statutory requirement that a veteran submit a well 
grounded claim for VA benefits was repealed by legislation 
passed by the 106th Congress and signed into law by the 
President in the fall of 2000.  See Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)).  Under 
the law as it now stands, the VA must assist a claimant in 
developing all facts pertinent to a claim for benefits and 
may only decide a claim without providing assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  See Floyd D. Spence 
National Defense Authorization Act for FY 2001, Pub. L. No. 
106-398, § 1611 (2000) (to be codified at 38 U.S.C.A. § 
5107(a)).  VA shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  Id.

The veteran in this case claims service connection for a 
right hip condition, to include arthritis; for residuals of a 
fracture of the left femur; and for residuals of a fracture 
of the left knee.  In a statement dated July 1994, the 
veteran asserted that he learned that he had degenerative 
arthritis of the right hip in May 1994 when a doctor reported 
the results of an x-ray to him.  A March 1995 VA x-ray report 
pertaining to the right hip is of record showing an 
impression of mild to moderate degree of degenerative joint 
disease.

The veteran also contended in the July 1994 statement that in 
February 1986 he was in a motor vehicle accident in which he 
sustained a shattered left femur and a shattered left 
kneecap.  He stated that he was hospitalized for these 
injuries for 26 days in Springhill Memorial Hospital where 
his attending physician was orthopedic specialist Dr. B. T.  
The veteran further stated, "During all this I maintained an 
active status with [the Alabama] National Guard."  The 
veteran alleged that a year or two later he began to have 
problems because of the injuries sustained in the accident 
and that he was given a permanent profile in the Guard.  He 
also stated that he was subsequently called to active duty 
during the Persian Gulf War and that the residuals of his 
injuries were aggravated during this active duty service.

Among the service medical records in this case is a private 
medical record from Norwich Orthopedic Group dated in 
September 1989 which noted that the veteran had sustained a 
fractured left femur and patella in an automobile accident 
two years earlier which may have been in 1987 rather than 
1986.  The diagnoses were healed fracture left femur and 
status post patellectomy left.  The doctor noted that since 
treatment for the injuries the veteran had generally done 
quite well but that he had two functional problems, namely, 
squatting and running.  Service medical records show that the 
veteran was placed on a temporary profile by the National 
Guard in November 1989 restricting running and squatting and 
that the profile was made permanent in August 1990.

Basic entitlement to VA compensation benefits may be 
established "[f]or disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service . . . ."  38 U.S.C.A. § 1110 (emphasis added).  
The term "active military, naval, or air service" is 
defined to include, inter alia, "any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24) (emphasis added); see also 38 
C.F.R. § 3.6(a).  The term "active duty for training" 
includes, inter alia, certain full time duty in the Army 
National Guard, specifically, full time duty under section 
316, 502, 503, 504, or 505 of title 32, United States Code.  
38 U.S.C.A. § 101(22); see also 38 C.F.R. § 3.6(c)(3).  
Service as a member of the Army National Guard of any State 
is considered "'inactive duty training'" when it is "duty 
(other than full-time duty) under sections 316, 502, 503, 
504, or 505 of title 32", United States Code.  38 U.S.C.A 
§ 101(23); 38 C.F.R. § 3.6(d)(4).

As noted in the Introduction, three DD Forms 214 are of 
record to verify active duty from June 1970 to June 1973, 
from April 1987 to July 1987, and from February 1991 to July 
1991.  The DD Form 214 showing discharge from active duty in 
July 1991 shows that the veteran had 4 years, 5 months, and 
11 days of active service and 16 years, 4 months, and 15 days 
of inactive service.  Often when a veteran is injured in 
connection with service in the National Guard, an 
investigation is conducted as to whether the injury was 
sustained in line of duty.  However, in this case, the 
automobile accident was merely noted as history reported by 
the veteran on examination reports dated in 1987 in the 
service medical records and the service medical records show 
that the veteran was given a temporary profile in 1989 as a 
result of injuries sustained in the accident and was placed 
on a permanent profile by the Guard in 1990.  There are no 
records indicating that any line-of-duty investigation was 
conducted in this case or that the accident occurred while 
the veteran was on duty with the National Guard, and the 
veteran has not alleged that any line-of-duty determination 
was made by the National Guard following his motor vehicle 
accident in 1986, although he has stated that he was in an 
"active status" at that time.

The Board has remanded the case to try to verify whether the 
veteran was on duty with the Army National Guard at the time 
of the motor vehicle accident in February 1986 or sometime in 
1987.  Because the claim concerns the residuals of 
"injuries" sustained in the accident, he may be eligible 
for service connection even if he were serving on inactive 
duty for training at the time of the accident.  38 U.S.C.A. 
§ 101(23).  In response to the prior Board remands, the RO 
has sought to obtain additional service medical records from 
the National Guard and ARPENCEN but the RO has not sought to 
verify whether the veteran had "qualifying service", -- 
i.e., whether he was participating in full-time or other than 
full-time duty in the National Guard under section 316, 502, 
503, 504, or 505 of title 32  -- at the time of the accident 
in 1986.  Therefore, on remand, the RO should attempt to 
obtain service personnel records pertaining to the veteran's 
National Guard Service to attempt to verify whether the motor 
vehicle accident occurred during a period of qualifying Guard 
service.

Such development is necessary because, although one issue in 
the case is whether a preexisting right hip, left femur, or 
left knee disorder was aggravated during a period of active 
duty from February 1991 to July 1991, another issue is 
whether the injuries were incurred during a period of active 
duty for training or inactive duty training with the National 
Guard.  38 U.S.C.A. § 101(24) (emphasis added); see also 38 
C.F.R. § 3.6(a) (1999).  Therefore, the RO should attempt to 
obtain service personnel records or other documentation from 
the Alabama Army National Guard to determine whether the 
veteran served on active duty for training or inactive duty 
for training in February 1986 or 1987and, if so, to ascertain 
the dates on which he served.

In addition, the RO should attempt to obtain records of 
treatment from Springhill Memorial Hospital where the veteran 
stated he was treated for 26 days following the automobile 
accident and/or from his attending physician, an orthopedic 
specialist, Dr. B. T.  The RO should also attempt to obtain 
additional records, if any, from Norwich Orthopedic Group 
where the veteran was treated for these injuries.  A report, 
dated September 14, 1989, from M.S.E., Jr., M.D., of the 
Norwich Orthopedic Group is among the service medical records 
and contains the complete address on the letterhead.  These 
records will verify the exact date of the accident, and they 
may contain a history of the automobile accident that may 
reflect whether or not this accident occurred while the 
veteran was on active duty for training or inactive duty for 
training with the National Guard.  Therefore, on remand, the 
RO should request that the veteran complete the appropriate 
release-of-information forms to authorize the RO to attempt 
to obtain these private medical records.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
complete the appropriate 
release-of-information forms to authorize 
the RO to attempt to obtain private 
medical records from Springhill Memorial 
Hospital where the veteran stated he was 
treated for 26 days following an 
automobile accident in February 1986 or 
sometime in 1986 or 1987 and/or from his 
attending physician, an orthopedic 
specialist, Dr. B. T., and from Norwich 
Orthopedic Group.  The veteran should be 
asked to provide an address for 
Springhill Memorial Hospital which he did 
not provide in his July 1994 statement.  
The address for the Norwich Orthopedic 
Group is on letterhead accompanying a 
medical report dated September 14, 1989, 
from M.S.E., Jr., M.D., which is among 
the service medical records.  The RO 
should attempt to obtain these records of 
treatment if the veteran provides the 
signed authorization forms for their 
release.

2.  Although the RO has made previous 
attempts to obtain additional service 
medical records from ARPENCEN and from 
the Commanders of the Connecticut and 
Alabama National Guard, it is not clear 
from the record whether the RO has 
attempted to obtain records from the 
National Personnel Records Center (NPRC) 
in St. Louis, although the ADJUDICATION 
PROCEDURE MANUAL, M21-1, indicates that 
in certain situations the NPRC does 
receive the records of Guardsmen.  See 
M21-1, Chapter 4, para. 4.01c.  
Therefore, the RO should attempt to 
obtain additional service medical records 
from the NPRC.

3.  Although the RO has made previous 
attempts to obtain additional service 
medical records in this case, the RO has 
not attempted to determine whether the 
veteran was on duty with the Guard at the 
time of his accident in 1986 (or 
approximately 1986 or 1987) as he alleged 
in his July 1994 statement.  Therefore, 
the RO should attempt to verify when in 
1986 or 1987 the veteran was on active or 
inactive duty with the National Guard by 
obtaining, for example, an NGB Form 22, 
Departments of the Army and the Air Force 
National Guard Bureau, Report of 
Separation and Record of Service, or some 
other such documentation from the 
veteran's service personnel records that 
may indicate the veteran's dates of 
service with the Guard and whether the 
service was "qualifying service".  The 
RO should follow the procedures in the 
M21-1 for verifying "qualifying 
service" in the National Guard.  See 
M21-1, Chapter 10, para. 10.03; see also 
38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c)(3) (active duty for training for 
members of the Army National Guard is 
full time duty under section 316, 502, 
503, 504, or 505 of title 32, United 
States Code); 38 U.S.C.A. § 101(23) 
(service as a member of the Army National 
Guard of any State is considered 
"'inactive duty training'" when it is 
"duty (other than full-time duty) under 
sections 316, 502, 503, 504, or 505 of 
title 32", United States Code).

4.  If the RO verifies that the veteran 
had qualifying service at the time of the 
1986 (or 1987) automobile accident which 
makes him eligible for service connection 
on a direct basis for any residual 
disabilities, the RO should schedule him 
for a VA examination to determine whether 
he has any residual disability from the 
injuries sustained in the automobile 
accident, specifically, a right hip 
condition, to include arthritis, or 
residual disability from the fracture of 
the left femur or the fracture of the 
left knee.  The examiner should provide 
an opinion as to whether a right hip 
condition, to include arthritis, or 
residual disability, if any, from the 
fracture of the left femur or the 
fracture of the left knee are the result 
of the injuries sustained in the 
automobile accident in 1986 (or 1987).

5.  Following the completion of the 
foregoing, the RO should readjudicate the 
claims for service connection for a right 
hip condition, to include arthritis, and 
for residuals of a fracture of the left 
femur or a fracture of the left knee on a 
direct basis, i.e., as having been 
incurred during a period of qualifying 
service with the National Guard.  If the 
RO determines that the disabilities were 
not incurred during a period of 
qualifying service with the National 
Guard, the RO should also adjudicate the 
claims based on aggravation of 
preexisting injuries during the period of 
active duty from February 1991 to July 
1991.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


